Case 1:18-cv-00385-WES-LDA Document 23 Filed 08/14/19 Page 1 of 2 PageID #: 688




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


 ARTUR ANDRADE, JULIA ANDRADE, On
 behalf of themselves and all others so
 similarly situated,

               Plaintiffs,

 v.                                             C.A. No. 1:18-cv-00385-WES-LDA

 OCWEN LOAN SERVICING, LLC, HSBC
 BANK USA, N.A., AS TRUSTEE FOR
 OPTION ONE MORTGAGE LOAN TRUST
 2007-HL1,

              Defendants.


      OBJECTION TO THE MAGISTRATE’S REPORT AND RECOMMENDATION

        In accordance with 28 U.S.C. Sect. 636(b)(1)(B), Fed. R. Civ. P. 72 and, LR DRI 72(d),

 Defendants object to the July 31, 2019 Report and Recommendations to deny dismissal of this

 action. Defendants submit an accompanying memorandum of law in support of their objection.

        In accordance with LR DRI 72(d)(1), Defendants requested transcript of the July 22,

 2019 proceedings before Magistrate Judge Lincoln Almond as of August 8, 2019.

                              [SIGNATURE PAGE TO FOLLOW]




                                                                              304178708V1 1010819
Case 1:18-cv-00385-WES-LDA Document 23 Filed 08/14/19 Page 2 of 2 PageID #: 689




                                                      Respectfully submitted,

                                                      OCWEN LOAN SERVICING, LLC; and
                                                      HSBC BANK USA, NATIONAL
                                                      ASSOCIATION, AS TRUSTEE FOR
                                                      OPTION ONE MORTGAGE LOAN TRUST
                                                      2007-HL1, ASSET-BACKED
                                                      CERTIFICATES, SERIES 2007-HL1,

                                                      By Its Attorneys,


                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha, Bar No. 7075
                                                      HINSHAW & CULBERTSON LLP
                                                      56 Exchange Terrace
                                                      Providence, RI 02903
                                                      Telephone: (401) 751-0842
                                                      Facsimile: (401) 751-0072
                                                      sbodurtha@hinshawlaw.com
 Dated:     August 14, 2019



                                 CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
 August 14, 2019.

                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha




                                                  2
                                                                                    304178708V1 1010819
